       Case 2:18-cr-00228-RMP       ECF No. 80   filed 04/01/21   PageID.246 Page 1 of 1

                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON


 1                                                                     Apr 01, 2021
                             UNITED STATES DISTRICT COURT
 2                                                                         SEAN F. MCAVOY, CLERK

                           EASTERN DISTRICT OF WASHINGTON
 3
 4
     UNITED STATES OF AMERICA,                        No. 2:18-CR-00228-RMP-1
 5
 6                         Plaintiff,                 ORDER GRANTING
                                                      DEFENDANT’S MOTIONS TO
 7                          v.                        MODIFY CONDITIONS OF
 8                                                    RELEASE & EXPEDITE HEARING
     WILLIAM LLOYD WEBSTER,
 9
                                                      MOTIONS GRANTED
10                         Defendant.                  (ECF No. 78, 79)
11           Before the Court is Defendant’s unopposed motion for modification of
12   release conditions and motion to expedite, ECF No. 78, 79. Defendant recites in
13   his motion that neither the United States, nor U.S. Probation oppose this request.
14           Specifically, Defendant requests permission to travel to San Jose, California
15   to visit his ailing father.
16           The Court finding good cause, IT IS ORDERED, Defendant’s motions,
17   ECF No. 78, 79, are GRANTED. Defendant is permitted to travel to San Jose,
18   California on April 8, 2021, and return to the Eastern District of Washington on
19   April 12, 2021. Prior to departure Defendant shall provide Pretrial Services the
20   address where he will reside and a phone number where he can be contacted at any
21   time.
22           All other terms and conditions of pretrial release not inconsistent herewith
23   shall remain in full force and effect.
24           IT IS SO ORDERED.
25           DATED April 1, 2021.
26
27                                  _____________________________________
                                              JOHN T. RODGERS
28                                   UNITED STATES MAGISTRATE JUDGE



     ORDER - 1
